United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

ARENT FOX LLP
1717 K STREET, NW
WASHINGTON DC 20006-5344
													
In re Application of					:
VAN ZEE						:	DECISION ON PETITION
Serial No.: 16/938,299				:	UNDER 37 CFR § 1.59(b)
Filed: July 24, 2020					:
Attorney Docket No: 039621.00638			:
 
This is in response to the petition under 37 CFR § 1.59(b), filed January 21, 2022, to expunge information from the above identified application. This application has not yet been allowed.  

The decision on the petition will be held in abeyance until allowance of the application or mailing of an Ex parte Quayle action or a Notice of Abandonment.

Petitioner requests that the Response to Request for Information under 37 CFR § 1.105 with Exhibit A, filed on January 21, 2022, be expunged from the record. Petitioner states either: (A) that the information contains trade secret material, proprietary material and/or material that is subject to a protective order which has not been made public; or (B) that the information submitted was unintentionally submitted and the failure to obtain its return would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted, and the information has not otherwise been made public. The petition fee set forth in 37 CFR § 1.17(g) has been paid.

The decision on the petition is held in abeyance because prosecution on the merits is not closed. Accordingly, it is not appropriate to make a final determination of whether or not the material requested to be expunged is “material,” with “materiality” being defined as any information which the examiner considers as being important to a determination of patentability of the claims. Thus, the decision on the petition to expunge must be held in abeyance at this time.

Should there be any questions about this decision, please contact Scarlett Y. Goon by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-270-5241, or by facsimile sent to the general Office facsimile number, 571-273-8300.

/SCARLETT Y GOON/Quality Assurance Specialist 
Technology Center 1600